 Case 2:19-cr-00877-CCC Document 92-1 Filed 05/18/20 Page 1 of 4 PageID: 1888



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                     Hon. Claire C. Cecchi


                 v.

                                             Criminal No. 19-877
MATTHEW BRENT GOETTSCHE
[DEFENDANT TWO]
JOBADIAH SINCLAIR WEEKS
JOSEPH FRANK ABEL                            SCHEDULING ORDER
SILVIU CATALIN BALACI


      This matter having come before the Court for consideration; and the

United States being represented by Craig Carpenito, United States Attorney for

the District of New Jersey (by Jamie L. Hoxie, David W. Feder, Anthony P.

Torntore, Assistant U.S. Attorneys, appearing (the “Government’s Attorneys”));

and defendant Matthew Brent Goettsche being represented by Rodney Villazor,

Esq., Andrew Lourie, Esq., Hartley M.K. West, Esq., and Benjamin J.A. Sauter,

Esq.; and defendant Jobadiah Sinclair Weeks being represented by Adam P.

Schwartz, Esq., Andrew M. Hinkes, Esq., Michael L. Yaeger, Esq., and Simon A.

Gaugush, Esq.; and defendant Joseph Frank Abel being represented by Jason

J. LeBoeuf, Esq. (collectively, the “Defendants”); and the parties having

conferred; and the Government having submitted the proposed scheduling

order; and Defendants having agreed upon the Government’s proposed

scheduling order; and the Court having determined that this matter may be

treated as a criminal case that requires extensive discovery within the meaning

of paragraph 4 of this Court’s Standing Order for Criminal Trial Scheduling and
 Case 2:19-cr-00877-CCC Document 92-1 Filed 05/18/20 Page 2 of 4 PageID: 1889



Discovery; and the Court having accepted the proposed schedule of the parties

for the exchange of the discovery, and for good cause shown,

      It is on this ___ day of May, 2020, ORDERED that:

      1.       The Government shall continue to provide any exculpatory

evidence, within the meaning of Brady v. Maryland, 373 U.S. 83 (1963) and its

progeny, that becomes known to the Government after that date shall be

disclosed reasonably promptly after becoming known to the Government.

      2.       The Government shall continue to provide discovery required by

Federal Rule of Criminal Procedure 16(a)(1) as soon as practicable on a rolling

basis, as described further below.

               a.     The Government agrees that it will produce and/or make

available, prior to June 15, 2020: (1) remaining Rule 16 discoverable records

that were collected during the covert phase of the Government’s investigation

that (i) are not records that the Government has technical difficulties in

reviewing (the “Technically Difficult Records”); (ii) are not paper records that

currently reside in the Government’s Newark Office (“Paper Documents”); and

(iii) have not been designated segregated to proceed forward with the filter

review process outlined below, including materials contemplated by Rule

16(a)(1)(B).

               b.     The Government will produce on a rolling basis Technically

Difficult Records and Paper Records as it is reasonably able to do so.

                    i.      With respect to records that were produced by Apple in

response to search warrants but to which the Government’s Attorneys have not


                                          2
 Case 2:19-cr-00877-CCC Document 92-1 Filed 05/18/20 Page 3 of 4 PageID: 1890



been provided access due to technical difficulties, the Government agrees that it

will produce non-filtered records from these returns on a rolling basis as soon

as possible after these records are loaded into its review platform.

      3.     The parties have agreed to the following schedule for the beginning

of the process to review potentially privileged material (the “Filter Schedule”):

             a.    On June 1, 2020, the Government, through the Government’s

filter attorney (the “Filter Attorney”) will provide each Defendant with a list of

the search terms that have been used to segregate all potentially privileged and

attorney work-product protected materials (“Potentially Privileged Materials”)

within the Defendants’ personal electronic accounts (the “Personal Electronic

Data”). On June 8, 2020, defendants will provide proposed additional search

terms to the Filter Attorney. The Filter Attorney and Defendants agree that,

with the exception of any terms which require resolution by the Court, the Filter

Attorney will run search terms against the Personal Electronic Data and will

provide each Defendant with a copy of, or with access to, Potentially Privileged

Materials segregated from that Defendant’s Personal Electronic Data on or

before July 13, 2020.

             b.    With respect to the paper records and material taken from

devices seized on or about December 10, 2019 (the “December 10th Materials”),

on June 8, 2020, each Defendant will provide the Filter Attorney with search

terms to be applied against the December 10th Materials that are associated

with that Defendant, for the purpose of segregating Potentially Privileged

Materials from other data. With the exception of any terms which require


                                          3
 Case 2:19-cr-00877-CCC Document 92-1 Filed 05/18/20 Page 4 of 4 PageID: 1891



resolution by the Court, the Filter Attorney will run the search terms against

the December 10th Materials and provide each Defendant with a copy of, or

with access to, the Potentially Privileged Materials that are segregated from the

December 10th Materials that are associated with that Defendant on or before

July 13, 2020.

      4.    The Court will hold a scheduling conference on

_________________________ (the “Second Scheduling Conference”).

      5.    Prior to the Second Scheduling Conference, the parties will confer

on an appropriate schedule for: (1) each Defendant to provide notices required

by Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3; (2) the production

of Defendant’s discovery required by Federal Rule of Criminal Procedure

16(b)(1)(A); (3) the resolution of disputes arising out of, and the production of

materials that have gone through, the Filter Schedule; and (4) the exchange of

disclosures set forth in Federal Rule of Criminal Procedure 16(a)(1)(F) (Reports

of Examinations and Tests) and 16(a)(1)(G) (Expert Witnesses). Prior to the

Second Scheduling Conference, the parties will provide the Court with a

proposed schedule for these items and for the filing of pretrial motions.



                                      _____________________________
                                      Honorable Claire C. Cecchi
                                      United States District Judge




                                         4
